     Case: 1:20-cv-07087 Document #: 21 Filed: 04/15/21 Page 1 of 1 PageID #:85

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Melanie E. Damian
                              Plaintiff,
v.                                               Case No.: 1:20−cv−07087
                                                 Honorable Ronald A. Guzman
Mike Engstrom
                              Defendant.



                    ORDER REFERRING A CIVIL CASE TO THE
                      DESIGNATED MAGISTRATE JUDGE



       Pursuant to Local Rule 72.1, this case is hereby referred to the calendar of
Honorable Sunil R. Harjani for the purpose of holding proceedings related to: Discovery
supervision and all discovery disputes without authority to extend the discovery cutoff
date. Mailed notice. (kp, )




Dated: April 15, 2021
                                                                   /s/ Ronald A. Guzman
                                                             United States District Judge
